 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   LAUREL J. MONTOYA
     Assistant United States Attorney
 3   2500 Tulare Street, Suite 4401
     Fresno, CA 93721
 4   Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
 5
     Attorneys for Plaintiff
 6   United States of America

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:20-CR-00205-DAD-BAM
12                                 Plaintiff,            PRELIMINARY ORDER OF FORFEITURE
13                         v.
14   ANGELO FRANK SALAZ,
15                                 Defendant.
16

17          Based upon the plea agreement entered into between the United States of America and defendant
18 Angelo Frank Salaz, it is hereby ORDERED, ADJUDGED AND DECREED as follows:

19          1.     Pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c), defendant Angelo Frank Salaz’s
20 interest in the following property shall be condemned and forfeited to the United States of America, to be

21 disposed of according to law:

22                 a.      All ammunition seized,
23                 b.      A .40 caliber handgun with a Glock slide.
24          2.     The above-listed assets are weapons or ammunition involved in or used in a knowing
25 violation of 18 U.S.C. § 922(g)(1).
26          3.     Pursuant to Rule 32.2(b)(3), the Attorney General (or a designee) shall be authorized to
27 seize the above-listed property. The aforementioned property shall be seized and held by the Federal

28 Bureau of Investigation, in its secure custody and control.
                                                        1
29                                                                                Preliminary Order of Forfeiture


30
 1          4.      a.      Pursuant to 28 U.S.C. § 2461(c), incorporating 21 U.S.C. § 853(n) and Local Rule

 2 171, the United States shall publish notice of the order of forfeiture. Notice of this Order and notice of

 3 the Attorney General’s (or a designee’s) intent to dispose of the property in such manner as the Attorney

 4 General may direct shall be posted for at least 30 consecutive days on the official internet government

 5 forfeiture site www.forfeiture.gov. The United States may also, to the extent practicable, provide direct

 6 written notice to any person known to have alleged an interest in the property that is the subject of the

 7 order of forfeiture as a substitute for published notice as to those persons so notified.

 8                  b.      This notice shall state that any person, other than the defendant, asserting a legal

 9 interest in the above-listed property, must file a petition with the Court within sixty (60) days from the

10 first day of publication of the Notice of Forfeiture posted on the official government forfeiture site, or

11 within thirty (30) days from receipt of direct written notice, whichever is earlier.

12          5.      If a petition is timely filed, upon adjudication of all third-party interests, if any, this Court

13 will enter a Final Order of Forfeiture pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c), in which

14 all interests will be addressed.

15 IT IS SO ORDERED.

16
        Dated:     May 6, 2021
17                                                       UNITED STATES DISTRICT JUDGE

18

19
20

21

22

23

24

25
26

27

28
                                                            2
29                                                                                     Preliminary Order of Forfeiture


30
